Exhibit 8(a)(v) AMENDMENT TO FUND PARTICIPATION AGREEMENT BETWEEN DELAWARE VIP TRUST DELAWARE MANAGEMENT COMPANY DELAWARE DISTRIBUTORS, L.P. AND LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK This Amendment is made this 1st day of May, 2014 by and between Delaware VIP Trust (the “Trust”), Delaware Management Company, a series of Delaware Management Business Trust (the “Adviser”), Delaware Distributors, L.P. (the “Distributor”) and Lincoln Life & Annuity Company of New York (the “Company”). WITNESSETH: WHEREAS, the Trust, the Adviser, the Distributor and the Company entered into a Fund Participation Agreement dated October 15, 1999 (the “Agreement”); and WHEREAS, the parties have agreed to amend the Agreement to revise the list of variable annuity products and variable life policies investing in the funds on Schedule 2; WHEREAS, the parties desire to memorialize the amendment to the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Agreement shall be amended as follows: 1.Schedule 2 of the Agreement is amended and replaced with the attachedSchedule 2. 2.Except as provided herein, the terms and conditions contained in the Agreement shallremain in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as of the date set forth above. LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK By: /s/ Daniel R. Hayes DELAWARE VIP TRUST By: /s/ Patrick P. Coyne Name:Daniel R. Hayes Name:Patrick P. Coyne Title:Vice President Title:President DELAWARE DISTRIBUTORS, L.P. By: /s/ J. Scott Coleman DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust By: /s/ Patrick P. Coyne Name:J. Scott Coleman Name:Patrick P. Coyne Title:President Title:President Schedule 2 Variable Annuity Contracts and Variable Life Insurance Policies Supported by Separate Accounts Listed on Schedule 1 As of May 1, 2014 Variable Annuity Contracts Lincoln ChoicePlus Lincoln ChoicePlus Access Lincoln ChoicePlus II Lincoln ChoicePlus II Access Lincoln ChoicePlus II Bonus Lincoln ChoicePlus II Advance Lincoln ChoicePlus Assurance (A Share/Class) Lincoln ChoicePlus Assurance (B Share) Lincoln ChoicePlus Assurance (B Class) Lincoln ChoicePlus Assurance (C Share) Lincoln ChoicePlus Assurance (L Share) Lincoln ChoicePlus Assurance (Bonus) Lincoln ChoicePlus Assurance (A Share/Class) i4LIFE® Advantage (New York) Lincoln ChoicePlus Assurance (B Share/Class) i4LIFE® Advantage (New York) Lincoln ChoicePlus Assurance (Design) i4LIFE® Advantage (New York) Lincoln ChoicePlus Assurance (Prime) Lincoln ChoicePlus Assurance (Series) Lincoln ChoicePlus Momentum Income Option Lincoln ChoicePlus Signature Lincoln ChoicePlus Design Lincoln ChoicePlus Fusion Lincoln InvestmentSolutions Lincoln Investor AdvantageSM Lincoln Investor AdvantageSM Fee-Based Lincoln Investor AdvantageSM RIA Group Variable Annuity (GVA) I, II, III New York Director Lincoln American Legacy Retirement Multi-Fund 5 Retirement Annuity Variable Life Insurance Policies Lincoln VUL I Lincoln VULdb Lincoln VULdb II Lincoln VULdb IV Lincoln VULdb Lincoln VULcv II Lincoln VULFlex Lincoln VULcv III Lincoln VULcv IV Lincoln VULone Lincoln VULone 2005 Lincoln VULone 2007 Lincoln VULone 2010 Lincoln Momentum VULone Lincoln Momentum VULone 2005 Lincoln Momentum SVULone Lincoln SVUL Lincoln SVUL II Lincoln SVUL III Lincoln SVUL IV Lincoln SVULone Lincoln SVULone 2007 Lincoln CVUL Series III Lincoln Corporate Variable 4 Lincoln Corporate Variable 5 Lincoln Corporate Private Solution Lincoln AssetEdge VUL Lincoln Corporate Commitment VUL Lincoln Ensemble II VUL Lincoln Private Placement VUL
